Citation Nr: 1335351	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-31 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 40 percent for service-connected hepatitis C.  

2. Entitlement to a disability evaluation in excess of 10 percent for service-connected major depressive disorder (hereinafter "MDD").  


REPRESENTATION

Veteran represented by:	N. Albert Bacharach, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to April 1999.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a January 2009 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RP") in St. Petersburg, Florida.  

In April 2013 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of the hearing is associated with the eFolder on Virtual VA (hereinafter "Virtual VA").  Here, during the April 2013 hearing, the VLJ specifically clarified the issues on appeal.  Additionally, the VLJ sought to identify any pertinent information/evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed Virtual VA to ensure a complete assessment of the evidence.  Apart from the April 2013 hearing transcript, no additional documents pertinent to the present appeal were revealed.  

The issue of entitlement to a disability evaluation in excess of 10 percent service-connected MDD is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

For the entire period of the appeal, the Veteran's hepatitis C has been manifested by no more than daily fatigue and malaise with hepatomegaly; but not by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks, but not occurring constantly, during the past 12-month period.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for establishing entitlement to a disability evaluation in excess of 40 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code (hereinafter "Diagnostic Code" or "DC") 7354 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (hereinafter "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (hereinafter "38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (hereinafter "Federal Circuit") (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (hereinafter "Court") (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

A Veteran bears the "'evidentiary burden' to establish all elements of a claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (hereinafter "VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

In a freestanding claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

A VCAA pre-adjudication letter, dated in November 2008, explained the evidence necessary to substantiate the claims for increased evaluations and informed the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also advised of the type of evidence needed to substantiate the claims for increased evaluations, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The claims were readjudicated in an October 2011 supplemental statement of the case (hereinafter "SSOC").  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains post-service medical treatment records, records from the Social Security Administration (hereinafter "SSA"), and reports of VA examinations (also known in the record as Disability Benefits Questionnaires or "DBQs") (December 2008 and October 2011).  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The December 2008 and October 2011 VA examination reports provide physical examination results of the Veteran and description and evaluation of his hepatitis C.  Generally, these examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication of these issues.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

As noted, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the April 2013 hearing, the undersigned VLJ and attorney for the Veteran outlined the issues on appeal and engaged in a colloquy as to substantiation of the claims.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  

The Merits of the Claim-Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following discussion addresses the Veteran's levels of disability for the service-connected hepatitis C from the time the increased rating claims were filed in October 2008.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  However, as here, from time to time, VA will readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

Hepatitis C

The Veteran has been assigned a 40 percent disability evaluation under 38 C.F.R. § 4.114, DC 7354.  Diagnostic Code 7354 provides ratings for signs and symptoms due to hepatitis C infection (non-A and non-B hepatitis).  All ratings require serologic evidence of hepatitis C infection.  

Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  

Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  

Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.  

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode'' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.  

As will be discussed below, the clinical and lay evidence of record fails to support findings that the Veteran experienced daily fatigue malaise and anorexia with substantial weight loss or other indication of malnutrition and hepatomegaly, or any incapacitating episodes requiring bed rest and treatment by a physician, for the entire appeal period, which would entitle him to an evaluation of 60 percent under DC 7354.  Moreover, the clinical and lay evidence of record fails to support findings that the Veteran experienced near-constant debilitating symptoms, such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain, for the entire period of the appeal, which would entitle him to an evaluation of 100 percent under DC 7354.  Thus, upon review of the evidence discussed below, the Board finds that the overall disability picture for the entire period of the appeal supports no more than a 40 percent evaluation for hepatitis C.  38 C.F.R. § 4.7.  

In this regard, private treatment records from "Shands at the University of Florida" clinic reflect that the Veteran was treated for hepatitis C starting in March 2008.  In May 2008, he complained of symptoms of fatigue, periodic right upper quadrant abdominal pain, and weight gain of approximately 60 pounds in a 6 month period; but denied symptoms of jaundice, pruritis, nausea and vomiting.  The Veteran underwent liver biopsy due to abnormal liver enzymes in July 2008.  An accompanying physical examination report shows the Veteran complained of fatigue and generalized arthralgias, but denied any myalgias.  He also denied abdominal pain, nausea, vomiting, constipation or diarrhea.  He was observed to be overweight, in no apparent distress; and to have an obese, soft, nontender and nondistended abdomen with normoactive bowel sounds without hepatosplenomegaly, masses or bruits.  A November 2008 report indicates that the Veteran had the opportunity to participate in treatment through a clinical trial.  He was observed to overall be doing very well except for a complaint of right upper quadrant discomfort.  A 12-point review of symptoms was completed and was negative.  The Veteran denied any nausea, vomiting, diarrhea or constipation.  He complained of right upper quadrant abdominal pain, but no ascites or lower extremity edema was observed.  

In conjunction with the current appeal the Veteran underwent a VA liver, gall bladder and pancreas examination in December 2008.  The Veteran complained that in the previous 2 years his liver disease and condition had deteriorated.  He reported that he had quit drinking alcohol for the previous six months and denied smoking.  The examiner observed that the Veteran had taken antiviral treatment, which he began in November 2005 and remained on for 6 months, after being diagnosed with hepatitis C.  He discontinued treatment after 6 months because, by his own account, he could not tolerate the medications well, and experienced numerous side effects.  The examiner observed that in the interim, the Veteran had been using alcohol and had a history of polysubstance abuse, although he reported being dry for the previous 6 weeks.  

The Veteran described present symptoms of generalized weakness, fatigue, malaise, nausea, and occasional vomiting.  He also claimed anorexia, and was observed to have polyarthralgia in the form of pain in both ankles and knees.  He had right upper quadrant pain at a level of 7 out of 10, which usually lasts for a month or so, after which he is pain free.  The Veteran reported that he has 5 to 6 episodes of pain per year, but denied hematemesis or melena, or bleeding from an upper or lower gastrointestinal source.  The examiner noted that apart from pain, the Veteran had some gas and flatulence and hyperacidity.  The examiner observed that the Veteran had not lost any weight since his last examination in 2005, and weighed 220 pounds.  The examiner observed that the Veteran still carried the viral load, but there was no data to support findings of a liver malignancy.  In this regard, there were no signs or symptoms of malnutrition, jaundice, palmar erythema, spider angiomata, ortal hypertension, ascites, or esophageal varices per gastrointestinal X-rays.  

On physical examination, the Veteran was observed to have an obese, soft abdomen, with mild epigastric tenderness and tenderness over the right upper quadrant present.  However, there was no rebound, rigidity or guarding, and no organ enlargement, no hepatosplenomegaly and no ventral hernia.  The examiner noted that urinalysis was normal without proteinuria, and that urine for drug screenings taken in November were negative.  The examiner observed that a liver biopsy had been performed in 2005 and showed fatty liver and chronic hepatitis.  The Veteran was diagnosed with continuation of hepatitis C infection with high viral load; polysubstance abuse and several hospitalizations for alcohol and cocaine abuse; and abdominal pain, nausea, and all the symptoms mentioned during the examination, due partially to hepatitis C and also to continuous polysubstance abuse.  

More recently, in October 2011, the Veteran underwent VA hepatitis, cirrhosis and other liver conditions examination.  Here, he was diagnosed with hepatitis C since 2005, and provided a history of hepatitis C treatment since 1999.  The examiner noted the Veteran did not require continuous medication to control his liver disability.  He described symptoms of intermittent fatigue, nausea, right upper quadrant pain, and hepatomegaly, without requiring any dietary restrictions.  There were no indications of malnutrition noted.  The examiner observed there were no incapacitating episodes over the past 12 months due to the hepatitis C.  The examiner noted that an abdominal ultrasound revealed an impression of mild hepatosplenomegaly.  The liver was describe as demonstrating parenchymal echogenicity consistent with fatty infiltration or diffuse hepato-cellular disease, but there was no intraparenchymal lesions noted, and the spleen had a normal parenchymal appearance.  An esophagogastroduodenoscopy (hereinafter "EGD") performed in October 2011 showed no findings of varices.  The examiner observed that the Veteran's hepatitis C impacted his ability to work insofar as the Veteran reported that he was once a truck driver but due to his hepatitis C and other conditions he could not work any longer.  

During his April 2013 hearing, the Veteran testified that he missed work due to Interferon treatment for his hepatitis C, and that even after the treatment was discontinued side effects remained.  He described these side effects as "lack of stamina" and "mood changes."  He also identified side effects of weight loss, and periods of incapacitation, where he was left bed ridden 2 to 3 times a week.  He complained of symptoms of fatigue, but reported that he was not sure that he actually experienced weight loss.  As noted, in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to describe symptoms such as fatigue, nausea, malaise, vomiting and anorexia.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has not asserted that he was prescribed this bed rest by a physician, and he admitted to be unsure of whether or not he actually experienced any weight loss.  

In summary, the Board finds that, for the entire period of the appeal, the evidence more nearly approximates a 40 percent disability evaluation for his hepatitis C under DC 7354.  38 C.F.R. § 4.3.  The Board notes that although he has described daily fatigue and malaise, the Veteran does not appear to have had any weight loss throughout the pendency of the appeal.  In fact, the clinical record shows that he has been treated for obesity (see January 2008, January 2009, March 2009 and April 2009 VA Recreational Therapy Notes).  Moreover, there is no objective evidence showing that the Veteran has had any incapacitating episodes of physician prescribed bed rest and treatment.  While the Veteran reported during his April 2013 hearing that side effects of Interferon treatment caused him to lose his appetite and experience weight loss, and to have periods where he was incapacitated and bed ridden 2 to 3 times a week, he also indicated that he was not sure that he actually experienced weight loss, and denied any current treatment for his hepatitis C.  Also, the Board notes that the Veteran was treated with Interferon in February 2006 and by his own admission, only underwent this treatment for 6 months, and that treatment from February 2006 falls outside the period of the appeal.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's hepatitis C does not more closely approximate the criteria for assignment of a 60 percent or 100 percent rating for the entire period of the appeal.  38 C.F.R. § 4.7.  In this regard, at no time during the appeal did the Veteran exhibit substantial weight loss, any incapacitating episodes, or near-constant debilitating symptoms due to his hepatitis C, nor has he reported such symptoms.  The preponderance of the evidence is against this claim.  38 C.F.R. § 4.3.  Therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  

The Board has considered whether additional "staged" ratings are appropriate for the hepatitis C.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the record does not support assigning different percentage ratings for the service-connected hepatitis C.  In this regard, although the Veteran has reported that he has experienced weight loss due to his hepatitis C, and has undergone periods of incapacitating episodes due to his hepatitis C, the clinical record fails to establish that he had any substantial weight loss, and it does not show that he had any periods of physician prescribed bed rest or treatment.  As noted, the Veteran has himself denied undergoing any recent treatment for his hepatitis C.  

Extraschedular Considerations

Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  

The first two steps should be undertaken by comparing the disability picture of each service-connected disability with the criteria in the rating schedule for that disability. The Board should compare the service-connected disability picture with the criteria in the rating schedule for that disability.  Johnson v. Shinseki, --- Vet. App. ----, 2013 WL 1224810, Vet. App., March 27, 2013 (NO. 10-1785).  Extraschedular consideration is undertaken on the basis of each individual service-connected disability. Based on this disability-by-disability approach, the Board is not required to consider whether a veteran is entitled to referral for extraschedular consideration of his service-connected disabilities on a collective basis.  Id.  

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.  

Here, the rating criteria reasonably describes the Veteran's hepatitis C severity and symptomatology, and provides for consideration of greater disability and symptoms than currently shown by the evidence.  It is noted that the rating criteria for hepatitis C contemplates whether or not the Veteran experiences any incapacitating episodes due to his hepatitis C.  Overall, the occupational and social impairment caused by the Veteran's hepatitis C, as described above, are accounted for by the rating criteria.  Thus, the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Entitlement to a total disability rating based on individual unemployability (hereinafter "TDIU"), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows the Veteran is currently employed (see October 2011 VA mental disorders examination report), thus any development or consideration under Rice is therefore not appropriate.  


ORDER

A disability evaluation in excess of 40 percent for service-connected hepatitis C is denied.  


REMAND

The Veteran has been assigned a 10 percent disability evaluation under 38 C.F.R. § 4.130, DC 9434.  Remand is necessary because the record is unclear as to whether or not the symptoms he is experiencing are related to his service-connected MDD or to other non-service-connected conditions to include polysubstance abuse.  

The Court has held that, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  The December 2008 and October 2011 VA examination reports are inadequate as to establishing the current level of impairment attributable to service-connected MDD to the exclusion of other non-service-connected conditions. Thus, the Board finds that a new VA examination  is necessary before the claim may be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination. The AMC must provide the Veteran's claims file, along with a copy of this remand and all relevant medical records, to include any pertinent records in the Virtual VA Folder, to the VA examiner.  The VA examiner is asked to provide a medical opinion as to the nature and severity of the service-connected MDD.  In particular, the examiner is asked to address whether it is at least as likely as not that the Veteran's alcohol or drug abuse disability is caused or aggravated by MDD.  The examiner is asked to identify the impairment of the service-connected MDD to the exclusion of other non-service-connected disabilities. 

The examiner must comment on if there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran with a complete rationale in support of such a finding.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should be notified that the term "aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  The examiner must note that, by regulation, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

2. After completing the requested action, and any additional notification and/or development warranted by the record, the RO should readjudicate the claim remaining on appeal with consideration of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


